10 N.Y.3d 945 (2008)
893 N.E.2d 134
862 N.Y.S.2d 857
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
LUIS ESTRELLA, Appellant.
CITY OF ROCHESTER, Respondent.
Court of Appeals of the State of New York.
Decided July 1, 2008.
Phillips Lytle LLP, Rochester (Chad W. Flansburg of counsel), for appellant.
Michael C. Green, District Attorney, Rochester (Jessica Birkahn Housel of counsel), for People of the State of New York, respondent.
Thomas S. Richards, Corporation Counsel, Rochester (John G. Rizzo and Jeffrey Eichner of counsel), for City of Rochester, respondent.
Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed.
*946 The courts below did not err in declining to suppress the cocaine recovered from the defendant's car. The record supports the finding that the officer who stopped the car reasonably believed the windows to be over-tinted in violation of Vehicle and Traffic Law § 375 (12-a) (b) (3). The officer was not chargeable with knowledge that the tinting was legal in Georgia, where the car was registered.
Defendant's other contentions also lack merit.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, in a memorandum.